                 Case 14-30858-lkg         Doc 77      Filed 07/11/19       Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION DIVISION


IN RE:                                                   CASE NO. 14-30858
                                                         CHAPTER 13
Donald Lee Wilhold Jr
Pamela Marie Wilhold                                     JUDGE LAURA K GRANDY

         DEBTORS                                         NOTICE OF FINAL CURE PAYMENT



Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, RUSSELL C.
SIMON, TRUSTEE files this Notice of Final Cure Payment. The amount required to cure the default in
the claim listed below has been paid in full.

Name of Creditor: US BANK NA



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

  6-2     9637                                   $13,700.90          $13,700.90          $13,700.90

Total Amount Paid by Trustee                                                             $13,700.90


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                         Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
                Case 14-30858-lkg         Doc 77     Filed 07/11/19      Page 2 of 3




   THE CREDITOR IS HEREBY NOTIFIED THAT AN APPROPRIATE RESPONSE MUST
   BE FILED NO LATER THAN 21 DAYS FROM THE DATE OF THIS NOTICE. ABSENT
   A TIMELY RESPONSE, AN ORDER DEEMING THE DEFAULT ON THE CLAIM HAS
   BEEN PAID IN FULL, AS WELL AS ANY AMOUNT(S) PROVIDED FOR THROUGH
   THE PLAN, WILL BE ENTERED BY THE COURT WITHOUT FURTHER HEARING.


Date: July 11, 2019                                         /s/ RUSSELL C. SIMON, TRUSTEE
                                                            RUSSELL C. SIMON, TRUSTEE
                                                            Chapter 13 Trustee
                                                            24 BRONZE POINTE
                                                            SWANSEA, IL 62226



                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail (with the correct postage prepaid and deposited in the U.S.
Mail in Belleville, IL) or served electronically through the Court's ECF System at the email
address registered with the Court on this day, July 11, 2019.

                                            /s/ Melanie
Donald Lee Wilhold Jr
Pamela Marie Wilhold
308 Troy Ave
Troy, IL 62294


US BANK NA
C/O OCWEN LOAN SERVICING LLC
1661 WORTHINGTON RD STE 100
WEST PALM BEACH, FL 33409


RONALD A BUCH
5312 W MAIN
BELLEVILLE, IL 62226
            Case 14-30858-lkg   Doc 77   Filed 07/11/19   Page 3 of 3



POTESTIVO & ASSOCIATES
223 W JACKSON BLVD STE 610
CHICAGO, IL 60606



OCWEN LOAN SERVICING LLC
P. O. BOX 24605
W PALM BEACH, FL 33416-4605



CODILIS & ASSOCIATES PC
15W030 N FRONTAGE RD STE 100
BURR RIDGE, IL 60527
